Title: From George Washington to Brigadier General Benedict Arnold, 20 February 1777
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Morris town 20th Feby 1777

I was yesterday favd with yours of the 7th instant. It has some how or other generally happened that we have been obliged to send in our prisoners at the most inconvenient times, but when they are brought down for the purpose of Exchange, it seems hard to send them back, especially as they did not fix upon the time themselves. I am so well

convinced that the Officers are enabled to do us harm, by staying in the Country and making themselves acquainted with our Situation, that I have ordered Govr Trumbull to send in Eleven that were taken at princetown, If they can be conveyed to any of your posts, and sent in by a Way, in which they will see little of your disposition; it will be better than sending them by land to Kingsbridge. Whenever any Officers go in from your quarter only send me the Return and I will take Care to ask for such in Exchange as have a right to preference from length of Captivity.
If the Accounts we have lately recd of the Reinforcement of the Enemy at Brunswic be true, few can be left at Rhode Island, it is said Lord Peircy has arrived at Amboy within a few days.
The Eastern States have in so many Instances departed from the line of Conduct agreed to in Congress for the inlistment of the new Army that I do not wonder at their stripping the Ships to fill their Regiments, but they will find that as soon as the seamen have spent the Bounty they will run back and get on board the ships again.
If the Enemy will give us time to collect an Army levyed for the War, I hope we shall set ⟨all⟩ our former Errors to rights. I am &c.
